Citation Nr: 0601666	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  93-14 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in
New York, New York




THE ISSUES

1.  Entitlement to service connection for claimed 
arteriosclerotic heart disease (ASHD).  

2.  Entitlement to service connection for a claimed 
disorder of the groin.  

3.  Entitlement to service connection for the claimed 
residuals of a cerebrovascular accident (CVA).  

4.  Entitlement to service connection for a claimed 
seizure disorder.  







REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.  He also had approximately ten and a half months of 
prior service which has not been verified.  

This case was previously before the Board of Veterans' 
Appeals (Board) in April 1996, May 2001, and November 
2003 when it was remanded for additional development of 
the record.  

During the course of the appeal, the veteran had several 
hearings, both at the RO and at the Board in Washington, 
D.C.  

The most recent hearing was held at the Board in February 
1996, before the undersigned Veterans Law Judge.  



FINDINGS OF FACT

1.  Service connection is in effect for thrombophlebitis 
of the left lower extremity, evaluated as 60 percent 
disabling and for thrombophlebitis of the right lower 
extremity, evaluated as 60 percent disabling.  The 
veteran also has been granted a total compensation rating 
based individual unemployability, effective on October 
17, 1990.  

2.  The currently demonstrated ASHD, which was first 
manifested many years after service, is not shown to have 
been caused or aggravated by the service-connected 
thrombophlebitis of lower extremities.  

3.  The veteran is not shown to have groin disorder that 
was caused or aggravated by the service-connected 
thrombophlebitis of both lower extremities.  

4.  The currently demonstrated CVA residuals, which were 
was first manifested many years after service, are not 
shown to have been caused or aggravated by the service-
connected thrombophlebitis of both lower extremities.  

5.  The currently demonstrated seizure disorder, which 
was first manifested many years after service, is not 
shown to have been caused by the service-connected 
thrombophlebitis of both lower extremities.  


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by ASHD is not 
proximately due to or the result of the service-connected 
disability.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.310(a) (2005).  

2.  The veteran is not shown to have a groin disability 
that is not proximately due to or the result of his 
service-connected disability.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2005).  

3.  The veteran's disability manifested by the residuals 
of a CVA is not proximately due to or the result of his 
service-connected disability.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2005).  

4.  The veteran's seizure disability is not proximately 
due to or the result of his service-connected disability.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether the VA has met 
its statutory duty to assist the veteran in the 
development of his claims.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

In letters, dated in May 2001, January 2003, and July 
2004, the RO, the VA Special Processing Unit in 
Cleveland, Ohio, and the Appeals Management Center (AMC) 
in Washington, D.C, notified the veteran of the 
information and evidence necessary to substantiate a 
claim for VA benefits.  

In particular, they informed the veteran that in order to 
establish service connection for a particular disability, 
the evidence had to show the following:  1) that the 
veteran had had an injury in military service or that he 
had a disease that began in or was made worse by military 
service; or that there was an event in service which 
caused injury or disease; 2) that the veteran had current 
physical or mental disability; and 3) that there was a 
relationship between the current disability and an 
injury, disease, or event in service.  

The RO, the VA Special Processing Unit, and/or the AMC 
notified the veteran and his representative of the 
following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claims; (2) the information and evidence that the VA 
would seek to provide, such as records held by Federal 
agencies; (3) the information and evidence that the 
veteran needed to provide, such as employment records and 
records of his treatment by private health care 
providers; and (4) the need to furnish the VA any other 
information or evidence in the veteran's possession that 
pertained to his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO, the VA Special Processing Unit, and the 
AMC noted that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which wasn't in 
the possession of a Federal department or agency.  

The RO, the VA Special Processing Unit, and the AMC told 
the veteran where to send the information/evidence and 
set forth time frames for doing so, as well as the 
potential consequences for failing to do so.  They also 
notified him of what to do if he had questions or needed 
assistance and provided a telephone number, computer 
site, and address where he could get additional 
information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. Appl 112 (2004).  

In this case, however, such notice was not sent to the 
veteran until well after the initial unfavorable rating 
decision in November 1991.  Nevertheless, any defect with 
respect to the timing of that notice was harmless error.  

Indeed, the foregoing notices complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Moreover, Supplemental Statements of the Case (SSOC's), 
issued in January 1993, July 1999, February 2003, and 
August 2005, as well as copies of the Board's remands, 
notified the veteran and his representative of the 
evidence needed to establish the benefits sought.  
Indeed, the SSOC's, issued in February 2003 and August 
2005, set forth the relevant text of 38 C.F.R. § 3.159.  

The SSOC's also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that the VA 
has met its duty to assist the veteran in the development 
of evidence necessary to support his claims.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any 
further outstanding evidence (that has not been sought by 
the VA), which could be used to support any of his 
claims.  

Given the efforts by the RO to develop the record, there 
is no reasonable possibility that further development 
would lead to any additional relevant evidence with 
respect any issue on appeal.  As such, further action is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of that issue.  
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Therefore, there is no prejudice to the veteran due to a 
failure to assist him with the claims of service 
connection for ASHD, a groin disorder, the residuals of a 
CVA, or a seizure disorder.  See Mayfield v. Nicholson, 
No. 02-1077 (Fed. Cir. April 14, 2005) (discussing 
prejudicial error).  Accordingly, the Board will proceed 
to the merits of the appeal.  


II.  The Facts and Analysis

The veteran contends that his ASHD, groin disability, CVA 
residuals and seizure disorder are the result of his 
service-connected thrombophlebitis of both lower 
extremities.  

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  

In this regard, the United States Court of Appeals for 
Veterans Claims (hereinafter Court) has stated that when 
a service-connected disorder causes an increase in 
disability to a non-service-connected condition, such an 
increase is to be treated as if service connected.  In 
such cases, the veteran shall be compensated for the 
degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  


A.  ASHD

A careful review of the record shows that the veteran's 
ASHD was first clinically reported during his June 1975 
admission to the Coney Island Hospital.  

Although the veteran maintains that such disability is 
proximately due to or chronically worsened by his 
service-connected thrombophlebitis, there is no competent 
evidence on file to support these assertions.  

As such, given the current record, the Board finds no 
basis for the grant of secondary service connection for 
ASHD in this case.  


B.  Groin disorder

In January 1952, during service, the veteran was 
hospitalized for a four-day history of swelling of the 
prepuce.  The diagnoses were those or balanitis, 
nonvenereal, due to trauma and paraphimosis.  It was also 
noted that the veteran had slight superficial 
thrombophlebitis of the left leg.  

During the remainder of service, there were no recorded 
complaints or clinical findings of a groin disorder.  
Indeed, during his May 1955 service separation 
examination, the veteran's genitourinary system was found 
to be normal.  

A chronic groin disability, manifested primarily by a 
perianal lesion, was first clinically reported during VA 
outpatient treatment in the early 1980's.  Again, despite 
the numerous records and reports on file, there is no 
competent evidence to support the veteran's assertions 
that any such condition is either caused or aggravated by 
the service-connected thrombophlebitis in either lower 
extremity.  

Accordingly, given the current record, service connection 
for groin disorder cannot be granted.  


C.  CVA residuals

The evidence shows that the veteran's CVA was first 
clinically reported during VA treatment in August 1990, 
again many years after the veteran's separation from 
service.  

However, there is no competent evidence to support his 
lay assertions that the CVA was caused or aggravated in 
any way by the veteran's service-connected 
thrombophlebitis in either lower extremity.  

As such, absent such evidence, service connection for the 
residuals of a CVA on a secondary basis is not warranted.  


D.  Seizure Disorder

Finally, the evidence shows that the veteran's seizure 
disorder was first clinically manifested during VA 
hospital treatment in January and February 1980.  It was 
noted that he was experiencing convulsive seizures in 
association with acute and chronic alcoholism.  

Although more recent evidence such as the report of an 
January 1997 VA examination, continues to show a history 
of seizures, there is no competent evidence to support 
the veteran's assertions that the seizures are caused or 
aggravated by the service-connected thrombophlebitis in 
either lower extremity.  

Accordingly, given the evidence of record, a basis for 
granting secondary service connection for a seizure 
disorder has not been presented in this case.  


III.  Additional Considerations

In arriving at the foregoing decisions, the Board has 
also considered the representative's contention that the 
VA has failed to provide the veteran with a VA 
examination to determine whether there is a nexus between 
the veteran's service-connected thrombophlebitis and 
ASHD, a groin disorder, the residuals of a CVA and/or a 
seizure disorder.  She notes that in its November 2003 
remand the Board directed that such an examination be 
performed but that the RO did not comply with that 
directive.  Essentially, the representative contends that 
such deficiency must be remedied and that the case should 
be remanded for additional development.  Stegall v. West 
, 11 Vet. App. 268 (1998).  

The representative's contentions notwithstanding, the RO 
did notify the veteran in April 2005 that examinations 
were being scheduled in conjunction with his appeal and 
that such examinations were very important.  

Indeed, the RO informed him of the potential consequences 
for failing to report for those examinations, including 
the possible denial of his claims.  

Although such notice was sent to the veteran at his last 
reported address, he failed to report for the VA 
examinations which had been scheduled for May 2005.  

When a claimant fails to report for a scheduled 
examination without good cause, and entitlement to a 
claim for service connection cannot be established or 
confirmed without a current VA examination, the claim 
shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(a)-(b) (2005).  

In this case, neither the veteran nor his representative 
has offered a good-cause explanation for the veteran's 
failure to appear for the scheduled examination.  

Accordingly, despite extensive development in this 
appeal, no competent evidence has been presented that 
suggests a causal relationship between any claimed 
disorder and his service-connected disability.  

The only assertions or statements to the contrary come 
from the veteran.  As a layman, however, he is only 
qualified to report on matters which are capable of lay 
observation.  

The veteran is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause 
of a particular disability.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, without more, his opinion cannot be considered 
competent evidence of service connection.  

In any event, unlike the appellant in Stegall, the 
veteran's claims are not frustrated by his own failure to 
cooperate in obtaining the requested examinations.  As 
such, additional examinations are not warranted.  


ORDER

Secondary service connection for ASHD is denied.  

Secondary service connection for a disorder of the groin 
is denied.  

Secondary service connection for the residuals of a CVA 
is denied.  

Secondary service connection for a seizure disorder is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


